 



Exhibit 10.21
[FORM FOR EXECUTIVE OFFICERS]
STOCK OPTION CERTIFICATE
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

                  Grant Date   Option Shares   Exercise Price   Expiration Date
  Type of Option
 
               

     1. Option Grant.
THIS CERTIFIES THAT, on the Grant Date set forth above American Medical Systems
Holdings, Inc., a Delaware corporation (the “Company”) has granted to:
(the “Participant”)
the right and option (the right to purchase any one share of Stock hereunder
being an “Option”) to purchase from the Company the number of shares of the
Company’s common stock, par value $.0l per share (“Stock”), set forth above (the
“Option Shares”) at any time during the period commencing on the date of this
Certificate and ending on the expiration date set forth above (the “Expiration
Date”).
     2. Subject to Plan. The Options have been granted under the American
Medical Systems Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”) and the
terms of the Plan are incorporated herein by reference. In the event of any
conflict or inconsistency between this Certificate and the Plan, the provisions
of the Plan shall control. All capitalized terms used but not otherwise
expressly defined in this Certificate shall have the meaning ascribed to them in
the Plan.
     3. Option Exercise Price. Each of the Options shall have a per share
exercise price equal to the exercise price set forth above (the “Exercise
Price”) and shall constitute either an “Incentive Stock Option” or a
“Non-Statutory Stock Option,” as set forth on Exhibit A hereto. Notwithstanding
the foregoing, any portion of this Option that is exercised pursuant to Section
5(c) more than three (3) months after the Participant’s employment or other
service with the Company and all Subsidiaries terminates shall be deemed to be a
Non-Statutory Stock Option.
     4. Limitations on Exercise of Options.
          (a) Except as otherwise provided in this Certificate or in the Plan,
and for so long as the Participant remains in the employ or service of the
Company or any Subsidiary, the Options shall vest and shall be exercisable as to
the Option Shares during the term of employment or service in the amount of
shares and on the dates set forth on Exhibit A hereto.
          (b) The Committee shall have the authority to modify the vesting and
exercisability of any or all of the then-unvested Options as and in the manner
set forth in the Plan.
     5. Termination of Employment or Service. Subject specifically to the
authority of the Committee under Section 12.4 of the Plan:
          (a) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated by
reason of death or Retirement, the Options shall remain exercisable, to the
extent exercisable as of the date of such termination, until the earlier of the
Expiration Date or that date which is twelve (12) months after such date of such
termination. Options not exercisable as of the date of such termination will be
forfeited and terminate.

 



--------------------------------------------------------------------------------



 



          (b) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated by
reason of Disability, the Options shall remain exercisable, to the extent
exercisable as of the date of such termination, until the earlier of the
Expiration Date or that date which is nine (9) months after such date of such
termination. Options not exercisable as of the date of such termination will be
forfeited and terminate.
          (c) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated
(i) other than as described in Section 5(d) or by reason of death, Disability or
Retirement, or (ii) because the Participant is in the employ or service of a
Subsidiary and the Subsidiary ceases to be a Subsidiary of the Company (unless
the Participant continues in the employ or service of another Subsidiary), then
all Options shall remain exercisable, to the extent exercisable as of the date
of such termination, until the earlier of the Expiration Date or that date which
is nine (9) months after such date of such termination. Options not exercisable
as of the date of such termination will be forfeited and terminate.
          (d) If a Change in Control occurs and if within twelve (12) months
after the Change in Control (i) the Company terminates the Participant’s
employment or other service with the Company and all Subsidiaries for any reason
other than death, Disability or Cause or (ii) the Participant terminates
employment with the Company for Good Reason, then all Options shall vest and be
immediately exercisable in full as of the date of such termination and shall
remain exercisable until the earlier of the Expiration Date or that date which
is nine (9) months after such date of such termination. For purposes of this
Certificate, “Good Reason” shall mean, without the Participant’s prior written
consent, (i) a substantial diminution in the Participant’s authority, duties or
responsibilities as in effect prior to the Change in Control, (ii) a reduction
by the Company in the Participant’s base salary, or an adverse change in the
form or timing of the payment thereof, as in effect immediately prior to the
Change in Control or as thereafter increased, (iii) the failure by the Company
to cover the Participant under employee benefit plans that, in the aggregate,
provide substantially similar benefits to the Participant and/or his family and
dependents at a substantially similar total cost to the Participant (e.g.,
premiums, deductibles, co-pays, out of pocket maximums, required contributions,
taxes and the like) relative to the benefits and total costs under such benefit
plans in which the Participant (and/or his family or dependents) was
participating at any time during the 90-day period immediately preceding the
Change of Control, or (iv) the Company’s requiring the Participant to be based
at any office or location that is more than fifty (50) miles further from the
office or location thereof immediately preceding a Change in Control; provided,
however, Good Reason shall not include any of the circumstances or events
described herein unless the Participant has first provided written notice of
such circumstance or event and the Company has not corrected such circumstance
or event within thirty (30) days of receipt by the Company of such written
notice from the Participant.
          (e) After the expiration of any exercise period described in any of
Sections 5(a) through (d) above, the Options shall terminate together with all
of the Participant’s rights hereunder, to the extent not previously exercised.
     6. Effects of Actions Constituting Cause. Notwithstanding anything in this
Certificate or the Plan to the contrary, in the event that the Participant is
determined by the Committee, acting in its sole discretion, to have committed
any action which would constitute Cause, irrespective of whether such action or
the Committee’s determination occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
this Certificate and all rights of the Participant under this Certificate and
the Plan shall terminate and be forfeited without notice of any kind. The
Committee may defer the exercise of the Options hereunder for a period of up to
forty-five (45) days in order for the Committee to make any determination as to
the existence of Cause.
     7. Breach of Confidentiality, Non-Compete or Non-Solicitation.
Notwithstanding anything in this Certificate or the Plan to the contrary, in the
event that the Participant materially breaches the terms of any confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary, whether such breach occurs before or after termination of the
Participant’s employment or other service with the Company or any Subsidiary,
the Committee in its sole discretion may require the Participant to surrender
shares of Stock received, and to disgorge any profits made or realized, in
connection with the Options or issued upon the exercise or vesting of the
Options.

 



--------------------------------------------------------------------------------



 



     8. Manner of Option Exercise
          (a) Notice. The Options shall be exercised by delivering written
notice to the Company (Attention: HR Stock Administration Staff) stating the
number of shares of Stock to be purchased, the person or persons in whose name
the shares of Stock are to be registered and each such person’s address and
social security number. Such notice shall not be effective unless accompanied by
the full purchase price for all shares to be purchased, and any applicable
amounts withheld in accordance with Section 13 of the Plan.
          (b) Payment. At the time of exercise of the Option, the Participant
must pay the total purchase price of the Option Shares to be purchased entirely
in cash (including a check, bank draft or money order, payable to the order of
the Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a promissory
note (on terms acceptable to the Committee in its sole discretion) or a Broker
Exercise Notice or Previously Acquired Shares, or by a combination of such
methods. In the event the Participant is permitted to pay the total purchase
price of the Option in whole or in part with Previously Acquired Shares, the
value of such shares will be equal to their Fair Market Value on the date of
exercise of the Option.
     9. Rights as Stockholder. The Participant or a transferee of the Options
shall have no rights as a stockholder with respect to any shares covered by the
Options until he shall have become the holder of record of such shares (and the
Company shall use its reasonable best efforts to cause the Participant promptly
to become the holder of record of such shares), and, except as otherwise
provided in the Plan, no adjustment shall be made for dividends or distributions
or other rights in respect of such shares for which the record date is prior to
the date upon which he shall become the holder or record thereof.
     10. Company; Participant.
          (a) The term “Company” as used in this Certificate with reference to
employment or service shall include the Company and its affiliates.
          (b) Whenever the word “Participant” is used in any provision of this
Certificate under circumstances where the provision should logically be
construed to apply to the executors, the administrators, legal representatives
or the person or persons to whom the Options may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
     11. Disposition of Stock. The Participant agrees to notify the Company, in
writing, within thirty (30) days of any disposition (whether by sale, exchange,
gift or otherwise) of shares of Stock purchased under this Certificate, within
two (2) years from the date of the granting of such Options or within one
(1) year of the exercise of such Options.
     12. Binding Effect. This Certificate shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.

          Dated:   AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
 
       
 
  By:    
 
       
 
             
 
      Martin J. Emerson
 
      President and Chief Executive Officer

 